DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over JPH07311168A by Ishida et al (hereinafter Ishida) in view of JPH07181155A by Kijima et al (hereinafter Kijima).

Regarding Claim 1, Ishida teaches a method for inspecting a semiconductor device which performs an inspection of a semiconductor device as an object to be inspected (Fig. 1 @ 10, Par. [0010]), the method comprising: 
acquiring a first pattern image based on a light detected from a region including a surface of the surface to be inspected (Abstract, Par. [0005]); 
inputting an electrical signal to the semiconductor device (Abstract, Par. [0005, 0007, 0012, 0015]); 
(Abstract, Par. [0005, 0007); and 
superimposing the first pattern image and the first heat generation image (Abstract, Par. [0005, 0007, 0020) but does not explicitly teach attaching an adhesive tape having an emissivity of 0.9 or more and a light transmittance of 60% or more at a wavelength of 300 nm to 2000 nm to a surface to be inspected of the semiconductor device.  
However, Kijima teaches attaching an adhesive tape having an emissivity of 0.9 or more and a light transmittance of 60% or more at a wavelength of 300 nm to 2000 nm to a surface to be inspected of the semiconductor device (Par. [0005, 0008, 0017-0018, 0038]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ishida by Kijima such that attaching an adhesive tape having an emissivity of 0.9 or more and a light transmittance of 60% or more at a wavelength of 300 nm to 2000 nm to a surface to be inspected of the semiconductor device and acquiring a first pattern image based on a light detected from a region including a surface of the surface to be inspected to which the adhesive tape is attached and inputting an electrical signal to the semiconductor device to which the adhesive tape is attached is accomplished in order to accurately measure the surface temperature of the object (Kijima, Par. [0008, 0031, 0038]) thus accuracy is improved.

Regarding Claim 2, Ishida teaches wherein: 
(Par. [0012, 0015-0016], implicitly teaches electrode), and wherein, 
the 12]341667,1ATTORNEY DOCKET NO.: 046884-6868-00-US-595183Page 3surface to be inspected so that at least a part of the electrode is exposed (implicitly teaches electrode) but does not explicitly teach in the attaching the adhesive tape, the adhesive tape is attached to the 12]341667,1ATTORNEY DOCKET NO.: 046884-6868-00-US-595183Page 3surface to be inspected. 

However, Kijima teaches attaching the adhesive tape, the adhesive tape is attached to the 12]341667,1ATTORNEY DOCKET NO.: 046884-6868-00-US-595183Page 3surface to be inspected (Par. [0005, 0008, 0017-0018, 0038]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ishida by Kijima such that in the attaching the adhesive tape, the adhesive tape is attached to the 12]341667,1ATTORNEY DOCKET NO.: 046884-6868-00-US-595183Page 3surface to be inspected is accomplished in order to accurately measure the surface temperature of the object (Kijima, Par. [0008, 0031, 0038]) thus accuracy is improved.

Regarding Claim 3, Ishida teaches the surface to be inspected (See Claim 1 rejection) but does not explicitly teaches wherein, in the attaching the adhesive tape, the adhesive tape is attached to the surface to be inspected to include regions having different emissivities. 

However, Kijima teaches wherein, in the attaching the adhesive tape, the adhesive tape is attached to the surface to be inspected (Par. [0005, 0008, 0017-0018, 0038]) to include regions having different emissivities (Abstract, Par. [0004, 0011]).

(Kijima, Par. [0004, 0016]) thus accuracy is improved.

Regarding Claim 4, Ishida teaches further comprising acquiring a second heat generation image by detecting light according to heat radiation of the semiconductor device in a state in which the electrical signal is input to the semiconductor device before the adhesive tape is attached (Par. [0009]), but does not explicitly teach: 
wherein, in the attaching the adhesive tape, the adhesive tape is attached to include a heat generation source of the semiconductor device based on the second heat generation image.  
However, Kijima teaches wherein, in the attaching the adhesive tape, the adhesive tape is attached to include a heat generation source of the semiconductor device based on the second heat generation image (Par. [0005]: high emissivity layer made of a material having an emissivity of 0.2 or more thus teaches the adhesive tape (high emissivity layer) is attached to include a heat generation source of the semiconductor device based on the second heat generation image because in Par. [0004]: the surface temperature of a low emissivity object to be measured (i.e. the second heat generation image) with a metallic luster that cannot be measured or an infrared transmissive object to be measured is subject to the same state without high emissivity treatment, i.e. the adhesive tape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ishida by Kijima such that wherein, in the attaching the adhesive tape, the adhesive tape is attached to include a heat generation source of the semiconductor device based on the second heat generation image is accomplished in order to accurately perform the measurement (Kijima, Par. [0004, 0005]) thus accuracy is improved.
Regarding Claim 5, Ishida teaches further comprising acquiring a second pattern image by detecting light from the semiconductor device before the adhesive tape is attached (Par. [0009]), 
wherein, the second pattern image and the second heat generation image are superimposed on each other (Par. [0009]), but does not explicitly teach in the attaching the adhesive tape, the adhesive tape is attached to include the heat generation source of the semiconductor device based on an image.
However, Kijima teaches wherein, in the attaching the adhesive tape, the adhesive tape is attached to include the heat generation source of the semiconductor device based on an image (Par. [0005]: high emissivity layer made of a material having an emissivity of 0.2 or more thus teaches the adhesive tape (high emissivity layer) is attached to include the heat generation source of the semiconductor device based on an image because in Par. [0004]: the surface temperature of a low emissivity object to be measured (i.e. the image) with a metallic luster that cannot be measured or an infrared transmissive object to be measured is subject to the same state without high emissivity treatment, i.e. the adhesive tape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ishida by Kijima such that wherein, in the attaching the adhesive tape, the adhesive tape is attached to include the heat generation source of the semiconductor device based on an image in which the second pattern image and the second heat generation image are superimposed on each other is accomplished in order to accurately perform the measurement (Kijima, Par. [0004, 0005]) thus accuracy is improved.

Regarding Claim 6, Ishida teaches the surface to be inspected (See Claim 1 rejection) but does not explicitly teaches wherein a surface of the adhesive tape on a side opposite to a surface attached to the surface to be inspected has irregularities. 

However, Kijima teaches wherein a surface of the adhesive tape on a side opposite to a surface attached to the surface to be inspected has irregularities (Par. [0004, 0011, 0016, 0047]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ishida by Kijima such that wherein a surface of the adhesive tape on a side opposite to a surface attached to the surface to be inspected has irregularities is accomplished in order to accurately perform the measurement (Kijima, Par. [0004, 0005]) thus accuracy is improved.

Regarding Claim 7, Ishida teaches the surface to be inspected (See Claim 1 rejection) but does not explicitly teaches wherein the adhesive tape is attached to the surface to be inspected by a pressure-sensitive adhesive applied to the adhesive tape.  

	However, Kijima teaches wherein the adhesive tape is attached to the surface to be inspected by a pressure-sensitive adhesive applied to the adhesive tape (Par. [0005, 0008, 0017-0018, 0038], implicitly teaches pressure-sensitive adhesive).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ishida by Kijima such that wherein the adhesive tape is attached to the surface to be inspected by a pressure-sensitive adhesive applied to the adhesive tape is accomplished in order to accurately perform the measurement (Kijima, Par. [0004, 0005]) thus accuracy is improved.

Note: It is considered obvious to try all known solutions when there is a recognized need in the art (pressure-sensitive adhesive), there had been a finite number of identified (in fact one trial: pressure-sensitive adhesive), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “pressure-sensitive adhesive”.

Regarding Claim 8, Ishida teaches wherein, in the acquiring the first pattern image, an image captured by an infrared camera is acquired as the first pattern image (Fig. 1 @ 40, Abstract, Par. [0010]).  
Regarding Claim 9, Ishida teaches wherein, in the acquiring the first pattern image, reflected light from the region is detected by a photodetector (Par. [0013]: CCD camera, implicitly teaches photodetector), and the first pattern image is acquired (Fig. 1 @ 40, Abstract, Par. [0010]).

Note: https://en.wikipedia.org/wiki/Charge-coupled_device : Early CCD sensors suffered from shutter lag. This was largely resolved with the invention of the pinned photodiode (PPD).[2] It was invented by Nobukazu Teranishi, Hiromitsu Shiraki and Yasuo Ishihara at NEC in 1980.[2][17] They recognized that lag can be eliminated if the signal carriers could be transferred from the photodiode to the CCD. This led to their invention of the pinned photodiode, a photodetector structure with low lag, low noise, high quantum efficiency and low dark current.[2] It was first publicly reported by Teranishi and Ishihara with A. Kohono, E. Oda and K. Arai in 1982, with the addition of an anti-blooming structure.[2][18] The new photodetector structure invented at NEC was given the name "pinned photodiode" (PPD) by B.C. Burkey at Kodak in 1984. In 1987, the PPD began to be incorporated into most CCD devices, becoming a fixture in consumer electronic video cameras and then digital still cameras. Since then, the PPD has been used in nearly all CCD sensors and then CMOS sensors.[2]

In January 2006, Boyle and Smith were awarded the National Academy of Engineering Charles Stark Draper Prize,[19] and in 2009 they were awarded the Nobel Prize for Physics,[20] for their invention of the CCD concept. Michael Tompsett was awarded the 2010 National Medal of Technology and Innovation, for pioneering work and electronic CCD Imagers, cameras and thermal imagers".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JAMIL AHMED/Primary Examiner, Art Unit 2886